DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on December 15, 2020 was received. Claims 1, 2 and 5-7 were amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued September 16, 2020.

Claim Rejections - 35 USC § 112
The claim rejections as indefinite under 35 USC 112(b) on claims 2-7 are withdrawn because Applicant amended claims 2, 5, 6 and 7 to fix the antecedent basis issues and remove the indefinite subject matter. 

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Waring et al. (US 2016/0258566) on claims 1 and 6-7 are maintained. The rejections are restated below.
Regarding claim 1: Waring et al. discloses a tube liner (90) delivery and coating apparatus which includes a tapered region (520) which is a wetout funnel that supplies and receives a lubricant (312) from a lubricator (300) which coats the liner (90), where the tapered region (520) includes two opposite planar surfaces (522) that form a v-shape with a slot, as well as a valve aperture (408) and sealing lips (222) both of which function as a squeegee directly at the bottom of the tapered region (520), where the lubricator includes at least two lubricant (312) applicators in the forms of atomizers (330), ejector jet pumps (340) and nozzles (350) which inherently have inflow ends to receive the supply of lubricant from 
The preamble limitation “coating a collapsed liner with a grouting material” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case the jet pumps and nozzles of Waring et al. are capable of supplying a grouting material instead of a lubricant. 
 Regarding claim 6: Waring et al. shows that the planar surfaces (522) are two opposing walls forming a v-shape angling inwardly from wide at the top and sloping downward at the bottom to form a trough shape with a slot (see figure 7). 
Regarding claim 7: Waring et al. shows that the valve aperture (408) and the sealing lips (222) both function as squeegees in that they contact the liner (90) as it travels through them thus inherently controlling the thickness of the lubricant coating previously applied as it passes through the apparatus (see figure 7). 

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Waring et al. as applied to claims 1 and 6-7 above on claim 9 is maintained. The rejection is restated below. 
Regarding claim 9: Waring et al. discloses an infeed roller (510) above tapered region (520) (see figure 1) which guides the liner (90) into the tapered region (520) but fails to explicitly disclose a second roller such that it has a pair of rollers. However, Waring et al. teaches using at least two rollers (560) for guiding the liner (90) at another section of the apparatus (par. 75, figure 1). Therefore it would have 

The claim rejections under 35 U.S.C. 103 as unpatentable over Waring et al. as applied to claims 1, 6-7 and 9 above and further in view of Wallsten (US 3,930,464) on claims 2-5 are maintained. The rejections are restated below. 
Regarding claims 2 and 4-5: Waring et al. teaches that the lubricant (312) is transported to a number of applicators (330, 340, 350) on both sides of the liner (90) from a lubricant source (314) (par. 39, figures 1, 7) but fails to explicitly describe the structure of the piping that connects the applicators (330, 340) to the source (314). However, Wallsten discloses a similar web coating apparatus in which the coating assembly (34) is provided with coating material from two parallel conduits (30) that branch from a single pipe which can be considered a feeder which defines an entry leg from the main source of material (26), with the two conduits (30) defining a first and second leg as well as a first and second conduit which connect the two legs to the coating assembly (34) (col. 3 lines 55+, col. 5 lines 21-44, figures 1 and 3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a feeding assembly as taught by Wallsten for the lubricant applicators of Waring et al. because Wallsten shows that this is a functionally equivalent mechanism for feeding a coating liquid to two opposite sides of a web and simple substitution of functional equivalents is not considered to be a patentable advance (MPEP 2143). 
Regarding claim 3: Waring et al. fails to explicitly disclose that the opposed atomizers (330), jet pumps (340) or nozzles (350) are equal in length and volume. However, Waring et al. discusses these applicators as all being identical (i.e. citing “at least one atomizer” implies each atomizer is identical) and 

The claim rejection under 35 U.S.C. 103 as unpatentable over Waring et al. as applied to claims 1, 6-7 and 9 above and further in view of Reade et al. (US 3,840,384) on claim 8 is maintained. The rejection is restated below. 
Regarding claim 8: Waring et al. discloses several elements fastened to the planar surfaces (522) such as a flexible splash guard (284) provided just upstream of the planar surfaces serving as an entry (par. 41, figures 6-7) but fails to explicitly disclose that is formed from sheets of organic polymer. However, Reade et al. discloses a similar apparatus for coating tubes and teaches that the entry seal (2) is made of silicone rubber, which is formed of sheets of organic polymers (col. 2 lines 15-42, figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use organic polymers like silicone as taught by Reade et al. for the flexible splash guard (284) of Waring et al. because Reade et al. shows that this is a functionally equivalent material for a flexible entry seal for this type of coating apparatus and simple substitution of functional equivalents is not considered to be a patentable advance (MPEP 2143).

Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive. Applicant primarily argues that Waring et al. does not have outflow ends which are open because there are nozzles or atomizers covering the outflow ends.

Applicant’s arguments are too narrow. Any atomizer, nozzle or jet pump which is capable of supplying a fluid therethrough can be described as “open”. In the case of Waring et al. the atomizers (330), ejector-jet pumps (340) and nozzles (350) are designed to receive fluid from a source (314) and stream (310) and supply that fluid to a liner (90) (pars. 34-36, figure 1). Therefore each pipe which terminates at the atomizer (330), pump (340) or nozzle (350) must inherently be open at the end in order to supply that fluid to and through the atomizer (330), pump (340) or nozzle (350). Concerning the capability of Waring et al. to supply a grout material, many grouting applications are done via ejector-jet pumps and nozzles, so there is no reason to think Waring et al. is not capable of supplying a grouting material instead of a lubricator material. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
2/10/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717